Citation Nr: 0740018	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 27, 1976, rating decision which assigned an effective 
date of March 31, 1976, for a zero percent evaluation for 
service-connected bronchitis.

2.  Whether there was CUE in a February 22, 1997, rating 
decision which assigned an effective date of March 15, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

3.  Whether there was CUE in a February 22, 1997, rating 
decision which assigned an effective date of March 15, 1996, 
for the award of service connection for acne.

4.  Whether there was CUE in a February 22, 1997, rating 
decision which assigned a 10 percent evaluation for service-
connected bronchitis effective March 15, 1996.

5.  Entitlement to a disability evaluation greater than 
10 percent for bronchitis.

6.  Whether there was CUE in a February 22, 1997, rating 
decision which denied the veteran's claim for service 
connection for bilateral ulnar neuropathy.

7.  Whether there was CUE in an October 4, 2006, rating 
decision which denied the veteran's claim for service 
connection for peripheral neuropathy of the bilateral lower 
extremities.

8.  Entitlement to an effective date earlier than July 22, 
2004, for the award of service connection for diabetes 
mellitus.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for bilateral ulnar 
neuropathy.

12.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from January 1968 to March 
1976.

The veteran filed a statement in December 2000 which has been 
accepted as a motion to revise or reverse, on the basis of 
CUE, a July 27, 1976, rating decision, wherein the RO granted 
the veteran's claim for service connection for bronchitis and 
assigned a zero percent evaluation effective March 31, 1976.  
The veteran also filed a statement in August 2003 which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, a February 22, 1997, rating decision wherein the RO 
granted service connection for PTSD and for acne and assigned 
a 10 percent evaluation for service-connected bronchitis, 
each effective March 15, 1996.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 20.1403 (2007).  The veteran has perfected 
timely appeals on these CUE claims and on the issue of 
entitlement to a disability evaluation greater than 
10 percent for bronchitis.  A Central Office Board hearing 
was held in September 2007 before the undersigned Veterans 
Law Judge on the first 5 issues listed on the title page of 
this decision.

In an October 2006 rating decision, the RO granted, in 
pertinent part, the veteran's claim for service connection 
for diabetes mellitus, assigning a 10 percent evaluation 
effective July 22, 2004, and a 20 percent evaluation 
effective March 23, 2006, denied the veteran's claims for 
service connection for hypertension and erectile dysfunction, 
and confirmed and continued prior denials of the veteran's 
claims for service connection for peripheral neuropathy of 
the bilateral lower extremities and for bilateral ulnar 
neuropathy.  

In June 2007, the veteran asserted new claims of CUE in a 
February 1997 rating decision, which denied his service 
connection claim for bilateral ulnar neuropathy, and in an 
October 2006 rating decision, which denied his service 
connection claim for peripheral neuropathy of the bilateral 
lower extremities.  To date, the RO has not adjudicated 
either of these CUE claims.  

In September 2007, the veteran disagreed with the October 
2006 rating decision with respect to the denial of his 
service connection claims for hypertension, erectile 
dysfunction, peripheral neuropathy of the bilateral lower 
extremities, and for bilateral ulnar neuropathy and with 
respect to the effective date of July 22, 2004, assigned for 
the award of service connection for diabetes mellitus.

The issues of CUE in a February 1997 rating decision, which 
denied service connection for bilateral ulnar neuropathy, and 
in a October 2006 rating decision, which denied service 
connection for peripheral neuropathy of the bilateral lower 
extremities; entitlement to an effective date earlier than 
July 22, 2004, for the award of service connection for 
diabetes mellitus; entitlement to service connection for 
hypertension, erectile dysfunction, bilateral ulnar 
neuropathy, and for peripheral neuropathy of the bilateral 
lower extremities; and entitlement to a disability evaluation 
greater than 10 percent for bronchitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a July 1976 rating decision, the RO granted the 
appellant's claim for service connection for bronchitis, 
assigning a zero percent evaluation effective March 31, 1976; 
this decision was not appealed.

2.  The veteran has not alleged an error of fact or law in 
the July 1976 rating decision that compels a conclusion to 
which reasonable minds could not differ, such that the result 
would have been manifestly different but for the error.

3.  In a February 1997 rating decision, the RO granted the 
appellant's claims for service connection for PTSD and for 
acne, each effective March 15, 1996, and also granted 
entitlement to a compensable disability evaluation for 
service-connected bronchitis, assigning a 10 percent 
evaluation effective March 15, 1996; although the appellant 
timely disagreed with this decision, no appeal was perfected.

4.  The veteran has not alleged an error of fact or law in 
the February 1997 rating decision that compels a conclusion 
to which reasonable minds could not differ, such that the 
result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision, which granted the 
appellant's claim for service connection for bronchitis, 
assigning a zero percent evaluation effective March 31, 1976, 
did not contain clear and unmistakable error. 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.400(k), 3.2600, 
20.1403 (2007).

2.  The February 1997 rating decision, which granted the 
appellant's claims for service connection for PTSD and for 
acne, each effective March 15, 1996, and also granted 
entitlement to a compensable disability evaluation for 
service-connected bronchitis, assigning a 10 percent 
evaluation effective March 15, 1996, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.105(a), 3.400(k), 3.2600, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

Clear and Unmistakable Error (CUE)

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision. Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended. 38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  CUE also does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  Jordan v. 
Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" does 
not render a decision of VA non-final.  The Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Id. at 1346. The failure to address a specific 
regulatory provision involves harmless error unless it is 
shown that the outcome would have been "manifestly 
different." See Fugo, supra, at 44.  Moreover, the error must 
be one that would have manifestly changed the outcome at the 
time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993).  "Silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record." Eddy v. Brown, 9 Vet. App. 52, 
58 (1996).

The Federal Circuit has held that VA has a duty to "fully and 
sympathetically develop the veteran's claim to its optimum" 
in order to determine whether an informal claim was raised.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Prior to deciding whether the July 27, 1976, or the 
February 22, 1997, rating decisions involve CUE, the Board 
must determine whether, as a threshold matter, the moving 
party has plead CUE with the specificity required by 
regulation.

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell, supra, at 313-14.

In this case, in written statements submitted during the 
course of this appeal, the appellant and his representative 
clearly and specifically allege errors of fact and law in the 
July 1976 and February 1997 rating decisions at issue, 
provide the factual basis for these allegations, and indicate 
that if the RO had not made these errors, the appellant would 
have been awarded benefits to which he was entitled.

Although the appellant has submitted voluminous medical 
evidence and lay statements in support of his CUE claims, in 
essence, he alleges the following errors: (1) VA failed to 
diagnose his in-service and post-service psychological 
problems as PTSD between 1971 and 1996; (2) VA ignored 
service medical records and post-service VA treatment records 
showing a continuity of PTSD symptomatology since active 
service; (3) VA failed to adjudicate his original claim for 
service connection for acne, which he filed within 1 year of 
his service separation in 1976; (4) VA failed to consider 
medical evidence showing that his service-connected 
bronchitis was compensably disabling when it assigned a zero 
percent disability evaluation in July 1976; and (5) VA failed 
to consider medical evidence showing that his service-
connected bronchitis had worsened when it assigned a 
10 percent disability evaluation in February 1997.

To the extent that the veteran's allegations of error reflect 
a mere disagreement with how the RO evaluated the evidence of 
record in either the July 1976 rating decision, which granted 
service connection for bronchitis and assigned a zero percent 
evaluation effective March 31, 1976 (the date of the 
veteran's discharge from active service), or in the February 
1997 rating decision, which granted service connection for 
PTSD and for acne and assigned a 10 percent evaluation for 
service-connected bronchitis, the Board concludes that such 
allegations do not constitute valid CUE claims.  See Luallen, 
supra.  

The Board finds that the veteran also cannot assert a valid 
CUE claim with respect to either of the challenged rating 
decisions issued in July 1976 or February 1997 based on the 
fact that he was not diagnosed with PTSD until 1996.  Prior 
to that date, the medical evidence of record, to include the 
veteran's service medical records and post-service VA and 
private treatment records, reflected treatment for a variety 
of psychiatric problems, to include anxiety disorder.  
However, none of the objective medical evidence of record 
dated prior to 1996 contained a valid diagnosis of PTSD based 
on the veteran's in-service stressor such that any of these 
records would constitute an informal claim for benefits or 
substantiate the veteran's CUE claim.  See Porter, supra.

With respect to the veteran's allegation that the RO's 
failure to adjudicate a claim for service connection for acne 
in the July 1976 rating decision constituted CUE, the Board 
notes that a review of the veteran's original VA Form 21-
526e, "Veteran's Application For Compensation Or Pension At 
Separation From Service," signed by the veteran, dated on 
March 30, 1976, and date-stamped as received by the RO on 
April 9, 1976, shows only that the veteran filed claims for 
service connection for bronchitis and for recurrent 
perforation of the ear drums.  A review of the claims file 
shows that the veteran did not file a claim for service 
connection for acne until he submitted a written statement to 
the RO dated on May 19, 1980, and date-stamped as received by 
VA on May 22, 1980.  This claim subsequently was adjudicated 
in a rating decision dated on September 11, 1980, and issued 
to the veteran and his service representative on 
September 22, 1980.  Despite the veteran's repeated 
assertions to the contrary, there is no objective evidence in 
the claims file of any intent to file a service connection 
claim for acne within 1 year of service separation in March 
1976 or at any time prior to May 19, 1980.

With respect to the veteran's allegation that VA failed to 
consider medical evidence that was of record in July 1976 
when it assigned a zero percent evaluation to his service-
connected bronchitis, and that such failure constituted CUE, 
the Board acknowledges that the July 1976 rating decision did 
not list the evidence that was reviewed by the RO.  As noted 
above, however, such alleged failure is not CUE.  See Eddy, 
supra.  Further, the Board notes that the narrative in the 
July 1976 rating decision discussed the veteran's service 
medical records, which showed treated for a febrile episode 
and pulmonary infiltrate in November 1975 and for a 
persistent cough and wheezing in January 1976 and a diagnosis 
of probable bronchitis in January 1976, and the veteran's 
post-service VA examination in June 1976, which showed normal 
lungs and respiration.  There was no other evidence of record 
in the claims file at that time that could have been 
considered by the RO.  Thus, the Board finds that the RO 
considered all relevant medical evidence of record when it 
assigned a zero percent disability evaluation to the 
veteran's service-connected bronchitis in July 1976.  

With respect to the veteran's allegation that VA failed to 
consider medical evidence that was of record in February 1997 
when it assigned a 10 percent evaluation to his service-
connected bronchitis, and that such failure constituted CUE, 
the Board observes that the February 1997 rating decision 
listed all of the evidence - the veteran's service medical 
records, his service personnel records, and his post-service 
VA outpatient treatment records dated between March and 
October 1996 - that was considered.  Although there was no 
objective medical evidence showing that the veteran's 
service-connected bronchitis was compensably disabling, it 
appears that the RO assigned a 10 percent evaluation for 
service-connected bronchitis based on his complaint of 
increased shortness of breath on VA outpatient treatment 
records received on March 15, 1996.  Thus, the Board finds 
that the RO considered all relevant medical evidence of 
record when it assigned a 10 percent disability evaluation to 
the veteran's service-connected bronchitis in February 1997.  

Despite the veteran's continuing assertions to the contrary, 
the Board finds no objective evidence in the claims file that 
the RO committed CUE by failing to consider all relevant 
evidence either in July 1976 or in February 1997.

In light of the foregoing, the Board finds that all correct 
facts, as they were known at the time, were before the RO on 
July 27, 1976, when it granted service connection for 
bronchitis and assigned a zero percent evaluation effective 
March 31, 1976, and on February 22, 1997, when it granted 
service connection for PTSD and for acne and assigned a 
higher disability evaluation of 10 percent for service-
connected bronchitis, each effective March 15, 1996.  The 
Board also finds that, in both July 1976 and in February 
1997, the RO applied all pertinent statutory provisions then 
in effect.  Thus, the Board concludes that neither the 
July 27, 1976, rating decision, which granted service 
connection for bronchitis, evaluating it as zero percent 
disabling effective March 31, 1976, nor the February 22, 
1997, rating decision, which granted service connection for 
PTSD and for acne and assigned a higher disability evaluation 
of 10 percent for service-connected bronchitis, each 
effective March 15, 1996, was clearly and unmistakably 
erroneous.


ORDER

In the absence of CUE in the July 27, 1976, rating decision, 
wherein the RO granted the appellant's claim for service 
connection for bronchitis, evaluating it as zero percent 
disabling effective March 31, 1976, the appeal is dismissed.

In the absence of CUE in the February 22, 1997, rating 
decision, wherein the RO granted the appellant's claims for 
service connection for PTSD and for acne and assigned a 
higher 10 percent evaluation for service-connected 
bronchitis, each effective March 15, 1996, the appeal is 
dismissed.


REMAND

As noted in the Introduction, in an October 2006 rating 
decision, the RO granted service connection for diabetes 
mellitus, effective July 10, 2004, and also denied service 
connection for hypertension, erectile dysfunction, bilateral 
ulnar neuropathy, and for peripheral neuropathy of the 
bilateral lower extremities.  

In June 2007, the veteran asserted new claims of CUE in a 
February 1997 rating decision, which denied his service 
connection claim for bilateral ulnar neuropathy, and in an 
October 2006 rating decision, which denied his service 
connection claim for peripheral neuropathy of the bilateral 
lower extremities ("June 2007 CUE claims").

In a written statement attached to a VA Form 21-4138 that was 
date-stamped as received at the RO on September 29, 2007, the 
veteran also disagreed with the effective date of July 10, 
2004, assigned to his service-connected diabetes mellitus and 
with the denial of his service connection claims for 
hypertension and erectile dysfunction.  A Statement of the 
Case (SOC) on these issues is not of record.  Where a 
claimant files a notice of disagreement and the RO has not 
issued an SOC, the issue must be remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran further disagreed with the October 2006 denial of his 
service connection claims for bilateral ulnar neuropathy and 
for peripheral neuropathy of the bilateral lower extremities.  

Since a favorable decision on the veteran's June 2007 CUE 
claims will impact his appeal of service connection for 
bilateral ulnar neuropathy and for peripheral neuropathy of 
the bilateral lower extremities, and since the RO has not 
adjudicated the veteran's June 2007 CUE claims in the first 
instance, the issues of service connection for bilateral 
ulnar neuropathy and for peripheral neuropathy of the 
bilateral lower extremities are deferred pending adjudication 
by the RO of the veteran's June 2007 CUE claims.

With respect to the veteran's claim of entitlement to a 
disability evaluation greater than 10 percent for bronchitis, 
it appears that the veteran did not receive timely notice of 
the most recent VA examination scheduled in conjunction with 
this claim.  A copy of a VA examination request is of record, 
showing that on April 9, 2007, the RO requested that the 
veteran be scheduled for an updated VA examination to 
determine the current severity of his service-connected 
bronchitis.  Apparently, this VA examination was scheduled 
for later that same day.  An examination notice letter dated 
on April 9, 2007, was sent to the veteran and his service 
representative and also is of record.  The veteran failed to 
report for the scheduled examination; however, the reason 
given for cancelling this examination was "no exams 
ordered."  A VA Form 119, "Report Of Contact," dated on 
April 20, 2007, indicates that the veteran notified the RO 
that he had been unable to report for his recent VA 
examination because he had not received timely notice of it.  

The Board finds that the veteran has presented good cause as 
to why he failed to report for the most recent VA examination 
scheduled in conjunction with his increased rating claim for 
bronchitis.  See 38 C.F.R. § 3.655.  Accordingly, on remand, 
the veteran should be scheduled for another VA examination to 
determine the current severity of his service-connected 
bronchitis.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether there 
was CUE in a February 22, 1997, rating 
decision, which denied service connection 
for bilateral ulnar neuropathy, and in an 
October 4, 2006, rating decision, which 
denied service connection for peripheral 
neuropathy of the bilateral lower 
extremities.  

2.  The veteran and his service 
representative should be furnished an 
appropriate statement of the case (SOC) 
and furnished notice of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to the 
issues of an effective date earlier than 
July 10, 2004, for the grant of service 
connection for diabetes mellitus, and as 
to the issues of service connection for 
hypertension, erectile dysfunction, 
bilateral ulnar neuropathy, and for 
peripheral neuropathy of the bilateral 
lower extremities. The case should be 
returned to the Board for appellate review 
only if he files a timely substantive 
appeal on these issues.

3.  Thereafter, the veteran should be 
afforded appropriate VA examination to 
determine the current severity of his 
service-connected bronchitis.  A copy of 
the VA examination request completed by 
the RO and the examination notice letter 
issued to the veteran and his service 
representative should be included in the 
claims file.

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected bronchitis is 
manifested by an Forced Expiratory Volume 
in one second (FEV-1) of 56 to 70 percent 
of predicted value, the ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 56 to 
70 percent, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 56 to 
65 percent of predicted value; an FEV-1 of 
40 to 55 percent of predicted value, an 
FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40 to 55 percent of predicted 
value; an FEV-1 less than 40 percent of 
predicted value, an FEV-1/FVC less than 
40 percent, or DLCO (SB) less than 
40 percent of predicted value; or maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or requiring 
outpatient oxygen therapy.

4.  After completion of the foregoing, 
readjudicate the claim of entitlement to a 
disability evaluation greater than 
10 percent for bronchitis.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental SOC (SSOC) which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


